Citation Nr: 9919356	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1990 to November 1995.

In February 1996, the Department of Veterans Affairs (VA) 
Medical & Regional Office (RO) Center in Wichita, Kansas, 
granted the veteran's claim for service connection for 
hypothyroidism and assigned a 10 percent rating.  The RO 
denied three other claims.  In March 1996, the RO notified 
him of the decision and of his procedural and appellate 
rights, and he did not timely appeal.  He subsequently filed 
a claim for an increased (i.e., higher) rating for his 
hypothyroidism, which the RO in Philadelphia, Pennsylvania, 
denied in July 1997.  The RO also continued to deny two of 
his other claims.  He appealed to the Board of Veterans' 
Appeals (Board) for a higher rating for his hypothyroidism.

In his January 1998 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested a hearing before a 
Member of the Board at the Board's offices in Washington, 
D.C.  A hearing was scheduled for December 1998, but he 
failed to report, and he has not contacted the Board during 
the months since to explain his absence or request that his 
hearing be rescheduled.  Therefore, the Board deems 
his request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.702(d) (1998).


FINDING OF FACT

The veteran experiences recurring fatigue as a result of his 
hypothyroidism, and he takes medication to control the 
condition; there is no medical evidence of constipation or 
any sort of mental dysfunction related to the condition.




CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic 
Code 7903 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "plausible" and therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant evidence has been properly developed and no 
further assistance to the veteran is required in order to 
comply with the "duty to assist."  Id.

As a further preliminary matter, the Board notes that 
although the veteran disagrees with the initial 10 percent 
rating assigned for his hypothyroidism, as noted above, the 
veteran did not appeal the RO's decision that granted service 
connection for this condition and assigned this rating.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300 (1998).  Thus, 
this issue is characterized as one for an increased rating, 
and the Board does not have to consider whether a "staged 
rating" would be appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.

The veteran's entire medical history must be considered when 
determining the overall severity of his disability.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  However, where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran alleges that his hypothyroidism is more severe 
than currently rated.  The currently assigned 10 percent 
rating contemplates medical evidence of fatigability or 
continuous use of medication to control the condition.  A 30 
percent rating requires medical evidence of fatigability, 
constipation, and mental sluggishness, and a 60 percent 
rating requires medical evidence of muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating requires 
medical evidence of cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.

When initially examined by VA in June 1997 in connection with 
his claim for a higher rating for his hypothyroidism, the 
veteran indicated that he takes medication (Synthroid) for 
treatment of the condition, and that he had not 
noticed any difference in his symptoms-or lack thereof-
since being put on it.  An electrocardiogram (EKG) showed 
signs of marked sinus bradycardia (45 beats per minute), and 
his thyroid-stimulating hormone (TSH) was slightly elevated, 
measuring 6.946 (normal ranges from 0.49-4.67).  However, all 
of his other relevant thyroid functions were within normal 
limits; his total thyroxine (T-4) measured 9.89 (which is 
within the normal range from 4.5-12); his T-uptake measured 
0.96 (normal ranges from 0.66-1.27); and his free thyroxine 
index (FTI) measured 10.30 (normal ranges from 6.33-12.4).  
Also, his complete blood count (CBC) was within normal 
limits, and there was no evidence of macroglossia (swelling 
of the tongue), or a neck bruit or signs of a goiter.  The 
examiner diagnosed hypothyroidism and recommended that the 
veteran consult his primary care physician in the VA 
outpatient clinic to adjust the prescription of the Synthroid 
medication.

The veteran received follow-up treatment in the VA outpatient 
clinic later in June 1997, at which time his doctor adjusted 
the dosage of his thyroid medication.  He denied experiencing 
any new problems with his hypothyroidism.  There also was no 
physical evidence of a goiter, and his TSH level returned to 
within normal limits.  He received further treatment in the 
VA outpatient clinic in September and October 1997, when his 
doctors noted that his TSH level continued to be within 
normal limits.  He also received treatment during those 
months from a dietitian in the nutrition clinic of the VA 
hospital, who advised him on ways to lose weight.  In 
December 1997, after complaining of recent problems with his 
memory, he underwent a psychiatric evaluation on referral.  
The psychiatric examiner did not detect any objective 
clinical evidence of delirium, dementia, or other symptoms 
suggestive of an attention-deficit hyperactivity disorder 
(ADHD), but he recommended nonetheless that the veteran 
undergo more comprehensive testing and evaluation to 
definitively rule out (R/O) these conditions.  The veteran 
was scheduled to undergo the additional testing and 
evaluation in January 1998, but he either canceled or failed 
to report for three different appointments that month.  He 
also failed to report for another appointment in February 
1998.  He finally underwent the necessary testing and 
evaluation in March 1998, and the examiner indicated there 
were "no real problems" observed during his clinical 
evaluation of the veteran.

To further determine the extent of his hypothyroidism, 
including whether he has any mental dysfunction as a result 
of it, VA had the veteran undergo a special endocrinology 
examination in March 1998.  During the evaluation, he 
indicated that he continues to take medication (Synthroid) 
for his hypothyroidism, and that he was still having problems 
with his memory.  He also complained of weight gain and 
constant fatigue, stating that he felt "tired all of the 
time."  He denied experiencing any constipation, depression, 
anxiety, or stress-either at work or at home.  On objective 
physical evaluation, there were no signs of a palpable 
thyroid or neck bruit, and his heart had a normal sinus 
rhythm.  An EKG was within normal limits, as was a CBC.  
Also, the examiner reviewed the results of recent thyroid 
function tests (TSH), dating back for several months, and 
indicated they were within normal limits since previously 
examined by VA for compensation purposes in June of the 
previous year.  For a long time prior to that, the examiner 
said the veteran was profoundly hypothyroid, and presumably 
still has some residual symptomatology, but that his TSH 
level since has returned to normal.  The examiner also 
indicated there was no clinical evidence of significant 
cognitive deficit (i.e., mental status changes/dysfunction) 
on neuro-psychological testing.

The Board acknowledges that the May 1998 VA examiner 
indicated that the veteran likely still experiences "some 
residual symptomatology" from his hypothyroidism (e.g., 
fatigability, etc.), his symptoms are compensated adequately 
by the 10 percent rating currently in effect. The veteran 
experiences recurring fatigue as a result of his 
hypothyroidism, and he takes medication to control the 
condition.  However, such level of impairment is contemplated 
in the current 10 percent evaluation; indeed, excess 
fatigability is one of the specific criteria listed in the 
governing regulation for a rating at the 10 percent level, as 
is the fact that the veteran continues to take medication 
(Synthroid) for treatment of his hypothyroidism.  However, 
there is no clinical evidence of constipation and the veteran 
expressly experiencing this symptom during the March 1998 VA 
examination, and there is no clinical evidence of any sort of 
mental dysfunction (sluggishness, disturbance, etc.), despite 
special testing for this in December 1997, on follow-up in 
the outpatient clinic in March 1998, and during the special 
endocrinology evaluation that same month.  Although the 
veteran may initially have experienced some weight gain due 
to his hypothyroidism, and a significant elevation of his TSH 
level, records show that, with nutritional counseling and 
adherence to his medication, both have appreciably decreased 
and, in the case of his TSH level, have returned to within 
normal limits and remained so for quite sometime now (since 
the June 1997 VA examination).  Similarly, although there was 
evidence of sinus bradycardia of less than 60 beats per 
minute (bpm) during the June 1997 compensation evaluation 
(the veteran had only 45 bpm), this, too, has returned to 
within normal limits with treatment as there was absolutely 
no indication of it, or of any cardiovascular involvement, 
during the more recent VA compensation examination in March 
1998.

Based on the medical evidence of record, the Board finds that 
the current 10 percent rating is appropriate and most 
consistent with the present severity of the veteran's 
disability; the criteria for a higher rating clearly are not 
met.  In the absence of such, his claim must be denied.  As 
the preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
hypothyroidism since there has been no showing that it has 
caused marked interference with his employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that his 
disability otherwise renders impracticable the application of 
the regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for 
hypothyroidism is denied



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

